El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
La parte apelada presentó una moción solicitando permiso para adicionar a la transcripción la copia de cierta, fianza archivada después de dictada la resolución de que se apela.
La parte apelante se opuso por escrito y oralmente en el acto de la vista de la moción.
Alega la parte apelada en apoyo de su solicitud que si bien la fianza se prestó después de dictada la resolución apelada lo fué en el ejercicio del derecho que le dió la propia resolución de concederle el término de cinco días para sus-tituir la fianza que fué objeto de impugnación.
Técnicamente tiene razón el apelante porque los autos que deben elevarse al tribunal de apelación son únicamente aquellos que contienen las actuaciones que sirvieron de base a la resolución o a la sentencia apeladas.
Quizá pudiera tener importancia lo ocurrido posterior-mente para demostrar que lo que fué en cierto momento una verdadera cuestión en controversia ha quedado reducida a una simple cuestión académica cuya resolución no incumbe a los tribunales de justicia, pero este aspecto de la cuestión no ha sido suscitado.

A virtud de lo expuesto, debe declararse sin lugar la moción de corrección.

El Juez Asociado Señor Texidor no intervino.